Motion by plaintiff for shortened response time by respondent allowed 18 October 2001. Motion by plaintiff for expedited consideration and determination allowed 18 October 2001. Petition by plaintiff for writ of certiorari to review the order of the North Carolina Court of Appeals is allowed 22 October 2001 for the limited purposes of (1) dissolving the writ of supersedeas issued by the Court of Appeals and (2) lifting the Court of Appeals’ stay of the preliminary injunction entered by Judge Donald W. Stephens on 6 September 2001.